DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/02/2022 has been entered.  Claim(s) 1 and 7 have been amended. Claim 6 has been canceled.  Claim(s) 10-18 were previously withdrawn. Accordingly, claim(s) 1-5 and 7-18 are currently pending in the application.  
Applicant's remarks and amendments to the claim(s) 1 have overcome the 103 rejections in view of Danforth (US 5,900,207 - of record) in view of Cella (WO 2019/005708A2 - of record) previously set forth in the Office Action mailed 06/02/2022.

Reasons for Allowance
Claim(s) 1-5 and 7-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why a method as claimed is deemed novel and non-obvious over the prior art of record is that while Danforth (US 5,900,207 - of  record) in view of Cella (WO 2019/005708A2 - of record) teaches fused filament fabricating a fused filament fabricated component by delivering a first softened filament to selected locations at or adjacent to a build surface, wherein the first softened filament comprises a sacrificial binder and a powder including a shape memory alloy (SMA), the prior art of record along with a further prior art search do not teach or suggest delivering a second softened filament to other selected locations at or adjacent to the build surface, wherein the second softened filament comprises the sacrificial binder and a primary material nor sintering the unsintered component to join particles of the SMA and the primary material and form an SMA and primary material component, wherein the SMA and primary material component includes different regions that exhibit different shape memory transition temperatures.
Claim(s) 2-5 and 7-9 are allowed because the claims are dependent upon allowable independent claim(s) 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian M. Rosenberg on 09/09/2022.
The application has been amended as follows: 
In claim 1, line 10, “sintering the unsintered component to join particles of the SMA and primary material” should read --sintering the unsintered component to join particles of the SMA and the primary material--.
This application is in condition for allowance except for the presence of claim(s) 10-18 directed to an invention non-elected without traverse.  Accordingly, claim(s) 10-18 been cancelled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Da Silva (US 2020/0164963) teaches a method of forming thermally configurable structural elements with the thermally and non-thermally configured regions formed of sintered SMA particles and sintered non-SMA particles formed by an additive layer manufacturing process. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M Nelson whose telephone number is (571)272-8174. The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M NELSON/Examiner, Art Unit 1743   

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743